DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 9/3/2021, in which claim 19 was amended, and claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
 
Response to Arguments
5.	Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive. (see Remarks below)

Remarks
6.1	 As per claim 1, applicant argues in substance in pages 8 – 10 that Pothoff et al (US 2019/0163579 A1) and Peltonen et al (US 5,685,003) does not disclose executing a shadow thread on the plurality of documents, wherein the shadow thread scans each 
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Pothoff et al (US 2019/0163579 A1) and Peltonen et al (US 5,685,003) specifically disclose each and every feature of claim 1 including the feature of  executing a shadow thread on the plurality of documents, wherein the shadow thread scans each record in the persistent storage device to populate and update the shadow index, wherein the shadow thread operates as a background operation on the persistent data store (Peltonen: col.5 lines 21 – 27 and col.8 lines 1 – 7).
	Peltonen discloses method and system for automatically generating an index of a document. When a document is created, the documents are stored in a database. An indexing system is notified of the saved document. The indexing system then indexed the document and stores the indexing data in a shadow index (see col.4 lines 57 – 66). The permanent storage contains the master index, persistent shadow index, and fresh table. When a document is created, a notification to the indexing system is put in the queue informing the indexing system to create an index for the new document. The indexing system creates and stores the indexing data in the background (see col.5 lines 19 – 28). Also, the indexing system interact with data repository that contains the master index, volatile and persistent shadow indexes, and fresh table (see col.5 lines 41 – 44).
	As explained above, the system queue the indexing notification not the data to be indexed.
As per claim 19, applicant argues in substance in pages 11 – 12 that Pothoff et al (US 2019/0163579 A1), Peltonen et al (US 5,685,003), and Verma et al (US 2007/0233683 A1) does not disclose execute a shadow thread on the plurality of records wherein
the shadow thread scans each record in the persistent storage device to populate and update the shadow index, wherein the shadow thread operates as a background operation on the persistent data store based on information contained only within the persistent data store and outside of the volatile index.
	Examiner respectfully disagrees.
	In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Pothoff et al (US 2019/0163579 A1), Peltonen et al (US 5,685,003), and Verma et al (US 2007/0233683 A1) disclose execute a shadow thread on the plurality of records wherein the shadow thread scans each record in the persistent storage device to populate and update the shadow index, wherein the shadow thread operates as a background operation on the persistent data store based on information contained only within the persistent data store and outside of the volatile index (col.5 lines 21 – 22, col.5 lines 25 – 27, col.5 lines 41 – 44, and col.8 lines 1 – 7).
	Peltonen discloses method and system for automatically generating an index of a document. When a document is created, the documents are stored in a database. An indexing system is notified of the saved document. The indexing system then indexed the document and stores the indexing data in a shadow index (see col.4 lines 57 – 66). The permanent storage contains the master index, persistent shadow index, and fresh table. When a document is created, a notification to the indexing system is put in the queue informing the indexing system to create an index for the new document. The indexing system creates and stores the indexing data in the background (see col.5 lines 19 – 28). Also, the indexing system interact with data repository that contains the master index, volatile and persistent shadow indexes, and fresh table (see col.5 lines 41 – 44).
	It is well understood by one of ordinary skill in the art that scanning is part of the procedure for indexing a document, that is, the system needs to scan through the document to identify necessary keyword, terms, and information to be used to index the document.
6.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 5, 8 – 9, 11 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff et al (US 2019/0163579 A1), in view of Peltonen et al (US 5,685,003).
As per claim 1, Pothoff et al (US 2019/0163579 A1) discloses,
A method for recovering a database and restoring an index following a failure of the database (para.[0008]; “recover a consistent database index to reference, at a recovery point-in-time, data records that are contained in a database recovered from a backup copy or a migration copy of the database”).
comprising: receiving a change to a document in a database, the database having a plurality of documents (para.[0023]; “database transactions can add, delete, update, or modify the data records stored in the database”).
storing the change to the document in the database in a persistent data store, the persistent data store divided into a plurality of segments (para.[0027]; “Each operation (i.e., transaction) that changes or alters data in the database may be recorded or logged in time as a "log record" in a transactions log for the database”). 
updating a volatile index in volatile memory with a pointer to the document in the persistent data store (para.[0027]; “database index (hereinafter "index") may be made up of one or more index pages that contain ordered keys and pointers to the data rows of an associated table in the database”).
generating a shadow index in the persistent data store, wherein the shadow index is a persistent copy of the volatile index and is not updated at the same time as the volatile index (para.[0077]; “creating index copies that are consistent with the data (e.g., in the source databases) that is referenced by the index, a physical migration of both data and indexes”). 
	Pottof does not specifically disclose executing a shadow thread on the plurality of documents wherein the shadow thread scans each record in the persistent storage device to populate and update the shadow index, wherein the shadow thread operates as a background operation on the persistent data store.
	However, Peltonen et al (US 5,685,003) in an analogous art discloses,
generating a shadow index in the persistent data store (NOTE: col.4 lines 64 – 65; “indexing system then indexes the document data and stores the indexing data in a shadow index”). 
wherein the shadow index is a persistent copy of the volatile index, and is not updated at the same time as the volatile index (NOTE: col.7 lines 25 – 27; “persistent shadow index 807 and the master index 808 preferably contain the same type of data as stored in the volatile shadow index”). 
and executing a shadow thread on the plurality of documents, wherein the shadow thread scans each record in the persistent storage device to populate and update the shadow index (col.5 lines 21 – 22; “permanent storage device 504 contains the master index, 504A, and may contain persistent shadow indexes”, thus, where persistent shadow index is created from data in the permanent storage as claimed and col.8 lines 1 – 7; “Create_Shadow_Index. This function generates an index containing indexing data from one or more documents. This function is preferably invoked by filter driver 603. This function is passed a list of document identifiers, creates a volatile shadow index, and stores the indexing data from the documents in the volatile shadow index”).
wherein the shadow thread operates as a background operation on the persistent data store (col.5 lines 25 – 27; “indexing system, operating as a background process, creates shadow indexes and stores the indexing data for the documents in the shadow indexes” and col.5 lines 41 – 44; “indexing system 512 interacts with data repository 604, which contains the master index, volatile and persistent shadow indexes, and the fresh table”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of index for multiple document of the system of Peltonen into database maintenance of the system of Pothoff to efficiently organize and arrange document or record in a database for easy access.

As per claim 2, the rejection of claim 1 is incorporated and further Pothoff et al (US 2019/0163579 A1) discloses,
wherein the change is inserting the document (para.[0023]; “add, delete, update, or modify the data records stored in the database”).  

As per claim 3, the rejection of claim 1 is incorporated and further Pothoff et al (US 2019/0163579 A1) discloses,
wherein the change is deleting the document (para.[0023]; “add, delete, update, or modify the data records stored in the database”).
  
As per claim 4, the rejection of claim 1 is incorporated and further Pothoff et al (US 2019/0163579 A1) discloses,
wherein the change is updating the document (para.[0023]; “add, delete, update, or modify the data records stored in the database”).  

As per claim 5, the rejection of claim 1 is incorporated and further Pothoff et al (US 2019/0163579 A1)  and Peltonen et al (US 5,685,003) discloses,
wherein updating the document, further comprises: inserting the document as a new document in the database (Pothoff: para.[0003]; “transactions with data records in the database being updated (e.g., inserted, deleted or revised, etc.)”).
wherein the new document includes a primary key that is identical to a primary key associated with a prior version of the new document (col.13 lines 3 – 7; “determines if the fresh index table contains a tuple corresponding to the <document identifier, index identifier> pair from the query result If a correspondence exists, then the shadow index contains the most up-to-date data about the document”).
searching by the shadow thread the shadow index for a primary key; if the primary key is found in the shadow index, updating the shadow index to point to the new document (col.13 lines 3 – 7; “determines if the fresh index table contains a tuple corresponding to the <document identifier, index identifier> pair from the query result If a correspondence exists, then the shadow index contains the most up-to-date data about the document”  and col.13 lines 43 – 46; “after the edited versions of document A 1312 and document B 1303 have been indexed by the indexing system. Shadow index D 1601 contains the indexing data from the edited version of document A 1602”).
and inserting a pointer for the prior version, the pointer for the prior version pointing to an invalid list (col.2 lines 59 – 63; “merging of the old document index 201 with the temporary index 401 replaces all references in the old document index 201 to document A with the references to document A from the temporary index” thus, where replacing the reference is invalidating the list as claimed.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of index for multiple document of the system of Peltonen into database maintenance of the system of Pothoff to efficiently organize and arrange document or record in a database for easy access.

As per claim 8, the rejection of claim 1 is incorporated and further Pothoff et al (US 2019/0163579 A1) discloses,
wherein each segment of the plurality of segments includes a header, the header comprising a segment commit bit, the segment commit bit indicating whether all documents in the associated segment have been committed (para.[0029]; “Committed URID--A database transaction that has been completed” and para.[0060]; “Sample transaction log 300 includes transaction information records in rows for each LRSN, for example, under the column headings LRSN, Index page #, Action, Key, RID and URID”).  

As per claim 9, the rejection of claim 1 is incorporated and further Pothoff et al (US 2019/0163579 A1) discloses,
further comprising: checking, by the shadow thread, for a segment, each document in the segment to determine if each document in the segment has been committed; and IL820170028US01Page 28 of 33setting by the shadow thread the commit bit to a committed state when all of the documents in the associated segment have been committed (para.[0061]; “a committed transaction (URID 1041) added a RID to key that was previously inserted by an uncommitted transaction (URID 1040))”).  

As per claim 11, the rejection of claim 1 is incorporated and further Pothoff et al (US 2019/0163579 A1) discloses,
further comprising: detecting a failure of the database; executing a recovery thread; and duplicating the shadow index to the volatile memory as the volatile index (para.[0039]; “restore or recover database 130 at prior point-in-time to have same functionality as before (before the crash or failure) typically requires that the indexes (e.g., database index 134) on the data (e.g., table 132) in database 130 are also recovered to a point that is consistent with the data”).

Claims 12 – 16 and 18 are system claim corresponding to method claims 1 – 5 and 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 5 and 9 respectively above.

8.	Claims 6 – 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff et al (US 2019/0163579 A1), in view of Peltonen et al (US 5,685,003), and further in view of Baird R. (US 7,257,690 B1).
As per claim 6, the rejection of claim 1 is incorporated, Pothoff et al (US 2019/0163579 A1) and Peltonen et al (US 5,685,003) does not disclose inserting a restart pointer in the shadow index, the restart pointer pointing to the first segment that was not fully processed by the shadow thread.
	However, Baird R. (US 7,257,690 B1) in an analogous art discloses,
further comprising: inserting a restart pointer in the shadow index, the restart pointer pointing to the first segment that was not fully processed by the shadow thread (col.3 lines 7 – 12; “shadow management software may be configured to set the previous-pointer of the new log entry to the current-pointer of the log-structured storage device, and to then set the current-pointer to the new log entry. Each log entry may also contain a timestamp indicative of a time at which the corresponding updates are made or committed”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Baird into the combine teaching of Pothoff and Peltonen to reduce system workload by arranging data in the storage in an efficient manner that promotes easy access and reduce resources consumption thereby improve the performance of the system.

As per claim 7, the rejection of claim 6 is incorporated and further Baird R. (US 7,257,690 B1) discloses,
further comprising: updating the restart pointer in response to processing a last document in the segment by the shadow thread to point to a next segment (col.7 lines 7 – 10; “shadow management software may be configured to set the previous-pointer of the new log entry to the current-pointer of the log-structured
storage device”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Baird into the combine teaching of Pothoff and Peltonen to reduce system workload by arranging data in the storage in an efficient manner that promotes easy access and reduce resources consumption thereby improve the performance of the system.

As per claim 17, the rejection of claim 1 is incorporated, Pothoff et al (US 2019/0163579 A1) and Peltonen et al (US 5,685,003) does not disclose further comprising: inserting a restart pointer in the shadow index, the restart pointer pointing to the first segment that was not fully processed by the shadow thread; and updating the restart pointer in response to processing all records in a segment by the shadow thread pointed to by the restart pointer.
	However, Baird R. (US 7,257,690 B1) in an analogous art discloses,
further comprising: inserting a restart pointer in the shadow index, the restart pointer pointing to the first segment that was not fully processed by the shadow thread; and updating the restart pointer in response to processing all records in a segment by the shadow thread pointed to by the restart pointer (col.3 lines 7 – 12; “shadow management software may be configured to set the previous-pointer of the new log entry to the current-pointer of the log-structured storage device, and to then set the current-pointer to the new log entry. Each log entry may also contain a timestamp indicative of a time at which the corresponding updates are made or committed”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Baird into the combine teaching of Pothoff and Peltonen to reduce system workload by arranging data in the storage in an efficient manner that promotes easy access and reduce resources consumption thereby improve the performance of the system.

9.	Claims 10 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pothoff et al (US 2019/0163579 A1), in view of Peltonen et al (US 5,685,003), and further in view of Verma et al (US 2007/0233683 A1).
As per claim 10, the rejection of claim 1 is incorporated, Pothoff et al (US 2019/0163579 A1) and Peltonen et al (US 5,685,003) does not disclose wherein when the shadow thread encounters a segment that includes at least one document that has not been committed, further comprising: skipping adding the at least one document that has not been committed to the shadow index; and adding a pointer to the at least one document that has not been committed to a waitlist. 
	However, Verma et al (US 2007/0233683 A1) in an analogous art discloses,
wherein when the shadow thread encounters a segment that includes at least one document that has not been committed, further comprising: skipping adding the at least one document that has not been committed to the shadow index; and adding a pointer to the at least one document that has not been committed to a waitlist (claim 6; “marking index entries in an index as committed or uncommitted” and claim 7; ”returning a pointer to the pending content item when the index entry is not associated with the index map”)
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Verma into the combine teaching of Pothoff and Peltonen to allow multiple user to access data concurrently by reducing the problem associated with multiple conflict resolution when multiple user access or modify same object concurrently.

As per claim 19, Pothoff et al (US 2019/0163579 A1) discloses,
A computer program product, having computer executable instructions that when executed by one or more processors, causes the one or more processors to: receive a change to a record in a database, the database having a plurality of records (para.[0023]; “database transactions can add, delete, update, or modify the data records stored in the database”).
store the change to the record in the database in a persistent data store, the persistent data store divided into a plurality of segments (para.[0027]; “Each operation (i.e., transaction) that changes or alters data in the database may be recorded or logged in time as a "log record" in a transactions log for the database”).
update a volatile index in volatile memory with a pointer to the record in the persistent data store (para.[0027]; “database index (hereinafter "index") may be made up of one or more index pages that contain ordered keys and pointers to the data rows of an associated table in the database”).
generate a shadow index in the persistent data store, wherein the shadow index is a persistent copy of the volatile index, and is not updated at the same time as the volatile index (para.[0077]; “creating index copies that are consistent with the data (e.g., in the source databases) that is referenced by the index, a physical migration of both data and indexes”). 
	Pottof does not specifically disclose execute a shadow thread on the plurality of records wherein the shadow thread scans each record in the persistent storage device to populate and update the shadow index, wherein the shadow thread operates as a background operation on the persistent data store based on information contained only within the persistent data store and outside of the volatile index.
	However, Peltonen et al (US 5,685,003) in an analogous art discloses,
generating a shadow index in the persistent data store (col.4 lines 64 – 65; “indexing system then indexes the document data and stores the indexing data in a shadow index”). 
wherein the shadow index is a persistent copy of the volatile index, and is not updated at the same time as the volatile index (col.7 lines 25 – 27; “persistent shadow index 807 and the master index 808 preferably contain the same type of data as stored in the volatile shadow index”). 
and executing a shadow thread on the plurality of documents wherein the shadow thread scans each record in the persistent storage device to populate and update the shadow index (col.5 lines 21 – 22; “permanent storage device 504 contains the master index, 504A, and may contain persistent shadow indexes”, thus, where persistent shadow index is created from data in the permanent storage as claimed and col.8 lines 1 – 7; “Create_Shadow_Index. This function generates an index containing indexing data from one or more documents. This function is preferably invoked by filter driver 603. This function is passed a list of document identifiers, creates a volatile shadow index, and stores the indexing data from the documents in the volatile shadow index”).
wherein the shadow thread operates as a background operation on the persistent data store based on information contained only within the persistent data store and outside of the volatile index (col.5 lines 25 – 27; “indexing system, operating as a background process, creates shadow indexes and stores the indexing data for the documents in the shadow indexes” and col.5 lines 41 – 44; “indexing system 512 interacts with data repository 604, which contains the master index, volatile and persistent shadow indexes, and the fresh table”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate maintenance of index for multiple document of the system of Peltonen into database maintenance of the system of Pothoff to efficiently organize and arrange document or record in a database for easy access.
	Neither Pothoff nor Nam specifically disclose when the shadow thread encounters a segment that includes at least one record that has not been committed, further comprising instructions to: skip adding the at least one record that has not been committed to the shadow index; and add a pointer to the at least one record that has not been committed to a waitlist.
	However, Verma et al (US 2007/0233683 A1) in an analogous art discloses,
However, Verma et al (US 2007/0233683 A1) in an analogous art discloses,
wherein when the shadow thread encounters a segment that includes at least one document that has not been committed, further comprising: skipping adding the at least one document that has not been committed to the shadow index; and adding a pointer to the at least one document that has not been committed to a waitlist (claim 6; “marking index entries in an index as committed or uncommitted” and claim 7; ”returning a pointer to the pending content item when the index entry is not associated with the index map”).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Verma into the combine teaching of Pothoff and Peltonen to allow multiple user to access data concurrently by reducing the problem associated with multiple conflict resolution when multiple user access or modify same object concurrently.

As per claim 20, the rejection of claim 19 is incorporated and further Pothoff et al (US 2019/0163579 A1) discloses,
further comprising instructions to: detect a failure of the database; execute a recovery thread; and duplicate the shadow index to the volatile memory as the volatile index (para.[0039]; “restore or recover database 130 at prior point-in-time to have same functionality as before (before the crash or failure) typically requires that the indexes (e.g., database index 134) on the data (e.g., table 132) in database 130 are also recovered to a point that is consistent with the data”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



9/11/2021